Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Tisch, J.), rendered March 16, 1992, convicting him of rape in the first degree, sodomy in the first degree (four counts), rape in the third degree, and sexual abuse in the first degree (five counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that the evidence was legally insufficient to prove forcible compulsion is not preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The testimony of the complainant established that the defendant told the complainant that he had a gun, that he would kill her if she tried to run away, that he pulled her by her hair to keep her from leaving, and that he put her into his closet before he forced her, against her will, to engage in various sexual acts. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review (see, CPL 470.05 [2]) or are without merit. Copertino, J. P., Pizzuto, Altman and Hart, JJ., concur.